El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Esta fue una solicitud hecha por Eugenio Perrier a la Corte de Distrito de Humacao sobre información de domi-nio. Juan del Rosario intervino en el expediente formulando una demanda de oposición a dicha solicitud. La corte dictó sentencia declarando adquirido el dominio de la indicada finca por Eugenio Perrier, de conformidad con la moción presen-tada. Cuatro son los errores que se alegan fueron cometi-dos por la corte inferior. El primero se refiere a la,falta de citación del Fiscal y de los anteriores dueños de la finca. El segundo a la acción tomada por la corte declarando que el mero otorgamiento de una escritura concede y da la pose-sión al adquirente. El tercero hace referencia al hecho de no haber probado su posesión el apelado, y el cuarto a la desestimación que hizo de la defensa de cosa juzgada o desis-timiento voluntario (retraxit).
*129El artículo 395 de la ley hipotecaria en lo que respecta a la adquisición de nn título de dominio dispone entre otras cosas, £íQue el juez dará traslado de este escrito al Minis-terio Fiscal, citando a aquel de quien procedan los bienes o a su causahabiente, si fuere conocido, y a los que tengan en dichos bienes cualquier derecho real.” En este caso no fue citado el Fiscal así como tampoco los anteriores dueños aunque en la primera orden dictada por la corte se disponía que se verificara la citación. Se publicaron los edictos por término de 60 días de acuerdo con la ley, habiendo sido cita-dos y emplazados solamente los colindantes de la finca. He-mos resuelto repetidas veces que debe cumplirse estricta-mente con las prescripciones de la ley relativas a la citación del Fiscal y dueños anteriores de la finca. Ex parte Pacheco, 5 D. P. R., 165; Ex parte Ramírez, 7 D. P. R., 484; Ex parte Castro, 7 D. P. R., 488; Calderón et al. v. García, 14 D. P. R., 420; Sierra v. El Registrador de la Propiedad, 14 D. P. R., 686; Rivero et al. v. Hernández et al., 18 D. P. R., 1042. La citación del Fiscal y dueños anteriores de la finca son requi-sitos previos a la obtención de un título inscribible. Por lo general las condiciones o requisitos previos deben ser obser-vados rigurosamente.
El apelado no alega que el precepto de la ley no sea de carácter imperativo pero sí sostiene que esta cuestión no puede ser promovida ante esta corte pues no fué suscitada por él en la corte inferior, y cita en apoyo de su alegación el caso de Banco de Puerto Rico v. Sucesión de Font, 14 D. P. R., 578. Sostiene el apelado que habiéndose limitado el apelante en la corte inferior a atacar solamente la pose-sión del apelado, habiendo hecho además la alegación de cosa juzgada únicamente puede ser oído* en este tribunal sobre estas cuestiones pero no en cuanto a la suficiencia de la cita-ción. Según alega el apelado el procedimiento inicial podría ser impugnado por otra persona interesada pero no por el apelante que renunció a tal derecho por el hecho de haber comparecido formulando su contestación.
*130El apelante hizo' su comparecencia en debida forma en la corte de distrito y oportunamente interpuso apelación para ante este tribunal. Por’ tanto, creemos que tenía derecho a llamar la atención de esta corte hacia cualquier omisión o defecto en que hubiera incurrido el peticionario al tratar de adquirir su título de dominio. De haber sido' presentada al registrador la certificación de la sentencia de la corte de dis-trito en la que se decretó la adquisición del título de dominio, hubiera estado justificado dicho funcionario en negarse a ins-cribirlo. La corte inferior no debió haber dictado su sen-tencia hasta tanto no se hubiera cumplido con los requisitos previos referentes a la citación, y este tribunal está en el deber de tomar en consideración esa omisión tan pronto como se le llame la atención sobre el particular. El principio re-lativo -a que el consentimiento subsana el error (consensus tollit errorem) es en realidad de aplicación solamente cuando una parte está en condiciones de poder consentir o renunciar su derecho, como sucede en los casos en que el juicio es con-tencioso y toda la cuestión es entre las partes del mismo. Si el apelante en este caso pudo haber renunciado a sus pro-pios derechos el público no lo hizo así, y es una cuestión de orden o interés público el hecho- de que se haga el debido em-plazamiento o citación en la adquisición de un título de domi-nio. El título de dominio debe estar protegido.
La cuestión sobre res adjudícala se refirió a un caso en el cual el apelado había desistido de una moción que presentó anteriormente para adquirir un título de dominio sobre la misma finca de que se trata. El apelante al desistir entonces de su moción manifestó que lo hacía de momento. Por con-siguiente, la corte no resolvió en definitiva la cuestión. Se-gún la regla, para que pueda alegarse la cosa juzgada es necesario que la sentencia haya sido dictada sobre los méritos del caso y no por desistimiento voluntario. Calaf et al. v. Calaf, 17 D. P. R., 198, y páginas siguientes. 23 Cye., 1528.
*131No discutimos el segundo y tercer señalamiento de error por entender que debe revocarse la sentencia por virtud del primer señalamiento, debiendo devolverse el caso a la Corte de Distrito de Humacao para que proceda a la celebración de un nuevo juicio o a adoptar otros procedimientos que no sean incompatibles con los fundamentos de esta opinión. T no terminaremos este dictamen sin llamar la atención al liecbo de no haber sido redactada la solicitud inicial de este expe-diente con arreglo al artículo 395 de la Ley Hipotecaria.

Revocada ordenando una nueva vista o ulte-riores procedimientos de acuerdo con la opinión.

Jueces concurrentes: Sres. Presidente Hernández y Aso--ciados del Toro y Aldrey.